185 F.2d 1020
Erville Mitford BREWER, Appellant,v.Julian N. FRISBIE, Warden, Appellee.
No. 11199.
United States Court of Appeals Sixth Circuit.
December 19, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur A. Koscinski, Judge.
Robert Jordan, Cincinnati, Ohio, for appellant.
Stephen J. Roth and Walter H. Taylor, and Edmund E. Shepherd, all of Lansing, Mich., for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed upon the authority of Whalen v. Frisbie, Warden, 6 Cir., 185 F.2d 607.